DETAILED ACTION
This Office action is in response to the applicant's filing of 09/10/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/10/2020 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,817,912 because the patent and the application under examination name the same inventive entity. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Patent No. 10,817,912 recite the entirety of limitations of claims 1-20 of the instant application and additionally claims “wherein the distributed ledger is associated with a blockchain, and wherein the set of smart contracts are stored as part of the blockchain.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 1-20 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 1, 9, and 16 recite a method, system, and computer-readable medium for providing information to a device associated with a request by identifying individuals that have preferences compatible to parameters associated with the request. Under Step 2A, Prong I, claims 1, 9, and 16 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Providing information to a device associated with a request by identifying individuals that have preferences compatible to parameters associated with the request is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include identifying smart contracts that use a distributed ledger that is accessible to a network of devices; providing parameters associated with a request to cause the smart contracts to output values indicating whether preferences are compatible with the parameters; identifying individuals based on the values; generating information based on identifying the individuals; and providing the information to a device associated with the request. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 1, 9, and 16 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 1, 9, and 16 has recited the following additional elements: Devices, Network, Memories, Processors, Non-transitory memory, and System. These additional elements recited in claims 1, 9, and 16 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea and do no more than link the judicial exception to a particular technological environment or field of use, i.e. device, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 1, 9, and 16 recite - identifying, by one or more devices, one or more smart contracts that use a distributed ledger that is accessible to a network of devices. However, the recitation of smart contracts that use a ledger that has access to a network do not result in the claims amounting to significantly more than the judicial exception because the use of smart contracts to access a network is well-understood, routine, and conventional. According to Wikipedia: Smart Contracts – “Smart contracts were first proposed in the early 1990s by Nick Szabo, who coined the term, using it to refer to "a set of promises, specified in digital form, including protocols within which the parties perform on these promises".[11][12] In 1998, the term was used to describe objects in rights management service layer of the system The Stanford Infobus, which was a part of Stanford Digital Library Project”. (See: Röscheisen, Martin; Baldonado, Michelle; Chang, Kevin; Gravano, Luis; Ketchpel, Steven; Paepcke, Andreas (1998). "The Stanford InfoBus and its service layers: Augmenting the internet with higher-level information management protocols". Digital Libraries in Computer Science: The MeDoc Approach. Lecture Notes in Computer Science. Springer. 1392: 213–230. doi:10.1007/bfb0052526. ISBN 978-3-540-64493-4.). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, ¶ [0082], for implementing the device, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 2-8, 10-15, and 17-20 further recite the method, system, and computer-readable medium of claims 1, 9, and 16, respectively. Dependent claims 2-8, 10-15, and 17-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 1, 9, and 16. For example, claims 2-8, 10-15, and 17-20 describe the limitations for identifying individuals that have preferences compatible to parameters associated with the request through the use of smart contracts – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 2-8, 10-15, and 17-20, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2019/0012249 to Mercuri in view of U.S. Publication 2016/0253710 to Publicover.

With respect to Claim 1:
Mercuri teaches:
A method, comprising: identifying, by one or more devices, one or more smart contracts that use a distributed ledger that is accessible to a network of devices (i.e. smart contracts are identified via context schema, wherein the distributed ledger or data broker is accessible to network of devices) (Mercuri: ¶ [0030] “The system may utilize a context schema to provide context to the logic expressed in the blockchain object (e.g., smart contract) for example to generate an Application Programming Interface. The Application Programming Interface may allow interaction with the blockchain object through a webpage, mobile page or a bot and the like. In an example, the system may generate a user interface that allows a participant to interact with a blockchain object based on a context schema...In an example, an instance of the context schema may be saved as a configuration file. The configuration file may be specific to a blockchain object. The configuration file may be stored in the system and/or on the blockchain object.” Furthermore, as cited in ¶ [0022] “For example, the system 100 may use a data broker that provides a repository of the event information from the internet. A data broker may provide information about a participant based on the participant's browsing profile. The system 100 may then generate an integrated profile that combines the off-chain and blockchain events. The system 100 may allow targeted advertising based on the generated profile.”);
providing, by the one or more devices and as input to the one or more smart contracts, one or more parameters, associated with a request, to cause the one or more smart contracts to output values indicating whether preferences are compatible with the one or more parameters (i.e. providing parameters associated with a request in order to cause the smart contracts or configuration file to output vales corresponding to context schema) (Mercuri: ¶ [0078] “For example, the system 100 can populate the data repository 179 with values of the parameters, states, actions, personas etc., described in the configuration file 198. In an example, the system 100 may generate a customized instance of the context schema 196 and store this instance as the configuration file 198 that may include customizations such as the parameters specifications, action specifications, state lists, action lists, personas who may interact and the like for a blockchain object.” Furthermore, as cited in ¶ [0080] “The information displayed may be based on the contextual information about the initial state such as the information already available about the blockchain object, default information for some types of parameters of the blockchain object ( e.g., a description of a car and model assuming the blockchain object is for sale of a car). The user interface 142 may also generate user interface elements such as buttons and entry fields based on the type of the parameter requested.”);
identifying, by the one or more devices, one or more individuals based on the values indicating whether the preferences are compatible with the one or more parameters (i.e. identify target participants that match desired context or campaign based on values of the parameters) (Mercuri: ¶ [0074] “The smart contract may have restrictions on who may interact with the object based on the status of the smart contract. For example, the blockchain object (e.g., the smart contract on Etherium) may allow interaction with only inspectors in one of the states. The system 100 may use the mapping in the data repository 179 to identify the participant, obtain contextual information about the role of the participant and allow the participant to interact only when the role of the participant matches the restrictions imposed by the blockchain object on the role of the participant.” Furthermore, as cited in ¶ [0078] “For example, the system 100 can populate the data repository 179 with values of the parameters, states, actions, personas etc., described in the configuration file 198. In an example, the system 100 may generate a customized instance of the context schema 196 and store this instance as the configuration file 198 that may include customizations such as the parameters specifications, action specifications, state lists, action lists, personas who may interact and the like for a blockchain object.”);
generating, by the one or more devices, information based on identifying the one or more individuals (i.e. providing information such as UI details based on identifying the participant) (Mercuri: ¶ [0080] “The system 100 may use the contextual details of the participant, to generate the appropriate user interface for the participant…The information displayed may be based on the contextual information about the initial state such as the information already available about the blockchain object, default information for some types of parameters of the blockchain object ( e.g., a description of a car and model assuming the blockchain object is for sale of a car). The user interface 142 may also generate user interface elements such as buttons and entry fields based on the type of the parameter requested.”); and
providing, by the one or more devices, the [user interface details] to a device associated with the request (i.e. providing information such as UI according to context schema) (Mercuri: ¶ [0082] “The user interface generator 140 may generate the user interface 142 using the contextual information from the configuration file. The user interface generator 140 may display the user interface 142, and a participant may enter values for parameters as specified in the configuration file 198 associated with the blockchain object template 111 via the user interface 142. The system 100 may create the blockchain object 108 using the machine-readable instructions in the blockchain object template 111…For example, the system 100 may determine based on the off-chain identity of the participant, the role of the participant logged into the system 100 and constraints on the interactions with the blockchain based on the role of the participant. The system 100 may then select the appropriate blockchain object template for the template and may place constraints on values that can be instantiated for parameters in the selected template based on the constraints for the participant. The parameters in the selected template may be provided from the context schema 196 or configuration file 198.”).
Mercuri does not explicitly disclose providing, by the one or more devices, the information to a device associated with the request.
However, Publicover further discloses providing, by the one or more devices, the information to a device associated with the request (i.e. providing entity such as Ford with information about user associated with request) (Publicover: ¶ [0339] “The campaign is for their Fusion Energi in the hopes of building brand loyalty for future car purchases. Ford submits to the Arki"is™ servers a request to deliver one of several customized ads to those Users who graduated from college within the last year, averaged B or better in their math curriculum or participated in classes or clubs that focus on protecting the environment, intend to buy a car in the next year, have a professed interest in the environment, and can afford the payments based upon a price of$500 above dealer invoice at $38K with a five year loan at 1 %. Ford also provides Arki"is™ a formula that calculates how much potential targeted viewers would be paid based upon their Profile contents. Profile criteria utilized include the projected likelihood of actually buying any car in each of the next twelve months as shown in FIG. 26. Julia's Profile matches and Arki"is™ applies the formula to her Profile and computes a $5 offer, which she accepts. This car would be a bit out of her price range, but based upon her Profile's matching characteristics Ford offers the pre-negotiated price together with financing that would make it fit her budget. Additionally, since her Profile shows her favorite color is purple, the ad she receives is the variant that shows the car in its blue-purple exterior paint color.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Publicover’s providing, by the one or more devices, the information to a device associated with the request to Mercuri’s method of providing user interface details (See claim 1).  One of ordinary skill in the art would have been motivated to do so in order “to create buying groups that influence the way goods and services are produced for them, and to maintain their privacy in the process” (Publicover: ¶ [0015]) and to allow “both Consumer and Marketer benefit and the system gains increased economic efficiencies” (Publicover: ¶ [0150]).
With respect to Claims 9 and 16:
All limitations as recited have been analyzed and rejected to claim 1. Claim 9 recites “a system, comprising: one or more memories; and one or more processors communicatively coupled to the one or more memories, configured to:” (Mercuri: ¶ [0047]) perform the steps outlined by method claim 1. Claim 16 recites “a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to:” (Mercuri: ¶ [0035]) perform the steps outlined by method claim 1. Claims 9 and 16 do not teach or define any new limitations beyond claim 1. Therefore they are rejected under the same rationale.

With respect to Claim 2:
Mercuri does not explicitly disclose the method of claim 1, wherein the one or more individuals comprises: determining that a threshold number of the preferences is compatible with the one or more parameters; and identifying, by the one or more devices, one or more individuals based on determining that the threshold number of the preferences is compatible with the one or more parameters.
However, Publicover further discloses:
determining that a threshold number of the preferences is compatible with the one or more parameters (i.e. determining match content level corresponding to consumption preferences) (Publicover: ¶ [0157] “The Content selector 208 receives Content 206 and retrieves from the User Profile consumption preferences that indicate goods and services that the User prefers. The Content selector 208 performs a comparison between the retrieved consumption preferences and meta-data associated with the Content 206. The comparison yields a match level indicator that indicates a correlation (which may take a variety of known forms) between the Content and the consumption preferences. The match level indicator is then employed to determine whether to provide the Content to the User. For example, the User may have provided in their preference a threshold that must be exceeded by the match level indicator in order to be provided the Content.”); and 
identifying, by the one or more devices, one or more individuals based on determining that the threshold number of the preferences is compatible with the one or more parameters (i.e. user profiles are identified/matched if the parameters of the content are above the threshold with respect to the user profile preferences) (Publicover: ¶ [0441] “In a preferred embodiment, User may indicate in their Profile that they wish to be omitted from any queries where the set of matching Profiles is small or below a certain threshold to reduce the chance that their identity might be surmised by constructing a query to locate a known person's potentially anonymous public Profile.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Publicover’s determining that a threshold number of the preferences is compatible with the one or more parameters and identifying one or more individuals based on determined preferences to Mercuri’s method of providing information to a device associated with a request by identifying individuals based on values indicating whether preferences are compatible (See claim 1).  One of ordinary skill in the art would have been motivated to do so in order “to create buying groups that influence the way goods and services are produced for them, and to maintain their privacy in the process” (Publicover: ¶ [0015]) and to allow “both Consumer and Marketer benefit and the system gains increased economic efficiencies” (Publicover: ¶ [0150]).
With respect to Claims 10 and 17:
All limitations as recited have been analyzed and rejected to claim 2. Claims 10 and 17 do not teach or define any new limitations beyond claim 2. Therefore they are rejected under the same rationale.

With respect to Claim 3:
Mercuri does not explicitly disclose the method of claim 1, wherein the preferences comprises one or more of: a first preference indicating whether an individual, of the one or more individuals, consents to sharing of personal information of the individual with a particular type of entity, a second preference indicating a time period or a group of time periods indicated by the individual, or a third preference indicating what type of content is permitted to be shared.
However, Publicover further discloses:
wherein the preferences comprises one or more of: a first preference indicating whether an individual, of the one or more individuals, consents to sharing of personal information of the individual with a particular type of entity (i.e. users within group who opt in or out of targeted advertising), a second preference indicating a time period or a group of time periods indicated by the individual (i.e. time period indicating when individual receives advertisement), or a third preference indicating what type of content is permitted to be shared (i.e. type of content user opts into or devices registered with the system to receive targeted advertising) (Publicover: ¶¶ [0199] [0200] “For example, the specific User who opts-out can be presented with a different targeted advertisement ( e.g., an individually targeted advertisement) than the targeted advertisement being presented to the remainder of the shared advertising group. The different targeted advertisement that is presented to the specific User who opts-out can be selected, for example, based on priority information (e.g., the highest payout advertisement that fits in the duration of the targeted advertisement being presented to the remainder of the group). Or, a different targeted advertisement may be employed in response to a User's values, ethics or standards…In some implementations, targeted advertisements are selected based, at least in part, on duration ( e.g., to fit within the duration of a generic advertisement). Selection of targeted advertisements can also take into account time needed for Feedback (e.g., a time period, such as 15 seconds, can be saved for Feedback). For example, if a generic advertisement is 1 minute in duration, then a targeted advertisement can be selected that is 45 seconds in duration with 15 seconds remaining for User Feedback.” Furthermore, as cited in ¶ [0298] “Each custom targeted streaming source for a Device, whether it is a dedicated piece of hardware ( e.g., local DVR or remote DVR), a Blu-Ray streaming application, a Roku™ channel, an HD radio, a tablet, or a smartphone, may be associated with its owner's Profile. In the case of source Devices that feed large displays that are shared, this Profile is often the owner's family's SyncGroup Profile. Registering a shared Device eases deducing the audience due to the association with its owner's Profile, minimizing the chance that another adjacent User's settings will influence the Device's presented Content. A Device's registration status may be stored within a database, allowing for simple identification of all Devices linked to a User.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Publicover’s preferences comprises a first preference indicating whether an individual consents to sharing of personal information with a particular type of entity, a second preference indicating a time period, or a third preference indicating what type of content is permitted to be shared to Mercuri’s method of providing information to a device associated with a request by providing parameters to cause smart contracts to output values indicating whether preferences are compatible (See claim 1).  One of ordinary skill in the art would have been motivated to do so in order “to create buying groups that influence the way goods and services are produced for them, and to maintain their privacy in the process” (Publicover: ¶ [0015]) and to allow “both Consumer and Marketer benefit and the system gains increased economic efficiencies” (Publicover: ¶ [0150]).
With respect to Claim 19:
All limitations as recited have been analyzed and rejected to claim 3. Claim 19 does not teach or define any new limitations beyond claim 3. Therefore it is rejected under the same rationale.

With respect to Claim 4:
Mercuri teaches:
The method of claim 1, wherein the information comprises one or more of: information identifying the one or more individuals (i.e. identifying individuals that are interested in cars or real estate) (Mercuri: ¶ [0175] “In another example, a profile may be a customer profile of a customer on the blockchain, their likes and their dislikes, recent browsing history, recent activity on the blockchain and the like. The analytics service 132 may generate a profile for smart contracts that were used recently and the demand for an asset such as a car or a real estate based on a region, subgroup or the like. The system 100 may thus generate analytics information for blockchain objects using a blockchain analytics service 132 that may be agnostic to the blockchain 120.”), or
information identifying one or more particular preferences, of the preferences, that are compatible with the one or more parameters (i.e. identifying targeted ads for cars that are compatible targeted requirements) (Mercuri: ¶ [0184] “The system 100 may allocate an advertisement slot that allows advertisement purchases to target participants interested in cars. The system 100 may then receive an advertisement that targets participants that sell cars. The system 100 may then transmit the advertisement for integration with a webpage requested by the participant. For example, the web server accessed by the participant on their browser may allow analytics services to display advertising along with the content requested by the participant. The system 100 may transmit the advertisement for integration with a webpage requested by the participant.”).
With respect to Claim 20:
All limitations as recited have been analyzed and rejected to claim 4. Claim 20 does not teach or define any new limitations beyond claim 4. Therefore it is rejected under the same rationale.

With respect to Claim 5:
Mercuri teaches:
The method of claim 1, further comprising receiving, from a user device, preferences data identifying the preferences for a group of individuals that include the one or more individuals (i.e. identifying subgroup of individuals that interested in cars or real estate) (Mercuri: ¶ [0175] “In another example, a profile may be a customer profile of a customer on the blockchain, their likes and their dislikes, recent browsing history, recent activity on the blockchain and the like. The analytics service 132 may generate a profile for smart contracts that were used recently and the demand for an asset such as a car or a real estate based on a region, subgroup or the like. The system 100 may thus generate analytics information for blockchain objects using a blockchain analytics service 132 that may be agnostic to the blockchain 120.”); and
generating, based on receiving the preferences data, the one or more smart contracts for the group of individuals (i.e. targeted ads are generated for compatible target audience) (Mercuri: ¶ [0184] “The system 100 may allocate an advertisement slot that allows advertisement purchases to target participants interested in cars. The system 100 may then receive an advertisement that targets participants that sell cars. The system 100 may then transmit the advertisement for integration with a webpage requested by the participant. For example, the web server accessed by the participant on their browser may allow analytics services to display advertising along with the content requested by the participant. The system 100 may transmit the advertisement for integration with a webpage requested by the participant.”).
With respect to Claim 12:
All limitations as recited have been analyzed and rejected to claim 5. Claim 12 does not teach or define any new limitations beyond claim 5. Therefore it is rejected under the same rationale.

With respect to Claim 6:
Mercuri teaches:
The method of claim 1, further comprising: generating the one or more smart contracts (i.e. context schema describes targeted participant in order to generate smart contract) (Mercuri: ¶ [0030] “The system may utilize a context schema to provide context to the logic expressed in the blockchain object (e.g., smart contract) for example to generate an Application Programming Interface. The Application Programming Interface may allow interaction with the blockchain object through a webpage, mobile page or a bot and the like. In an example, the system may generate a user interface that allows a participant to interact with a blockchain object based on a context schema. The context schema may describe the specifications of the blockchain object and constraints for interacting with the blockchain object. For example, a context schema may describe the current status of the blockchain object, the possible state transitions from the current state, the personas who may interact with the blockchain object, and the like. In an example, an instance of the context schema may be saved as a configuration file. The configuration file may be specific to a blockchain object. The configuration file may be stored in the system and/or on the blockchain object.”); and
providing the one or more smart contracts to a blockchain associated with the distributed ledger (i.e. smart contracts are stored via configuration file and distributed ledger or data broker is associated with the blockchain) (Mercuri: ¶ [0030] “The system may utilize a context schema to provide context to the logic expressed in the blockchain object (e.g., smart contract) for example to generate an Application Programming Interface. The Application Programming Interface may allow interaction with the blockchain object through a webpage, mobile page or a bot and the like. In an example, the system may generate a user interface that allows a participant to interact with a blockchain object based on a context schema...In an example, an instance of the context schema may be saved as a configuration file. The configuration file may be specific to a blockchain object. The configuration file may be stored in the system and/or on the blockchain object.” Furthermore, as cited in ¶ [0022] “For example, the system 100 may use a data broker that provides a repository of the event information from the internet. A data broker may provide information about a participant based on the participant's browsing profile. The system 100 may then generate an integrated profile that combines the off-chain and blockchain events. The system 100 may allow targeted advertising based on the generated profile.”).
With respect to Claim 13:
All limitations as recited have been analyzed and rejected to claim 6. Claim 13 does not teach or define any new limitations beyond claim 6. Therefore it is rejected under the same rationale.

With respect to Claim 7:
Mercuri teaches:
The method of claim 1, further comprising: receiving the request from the device, wherein the request includes data identifying the one or more parameters  (Mercuri: ¶ [0184] “For example, assume the participant is interested in purchasing a car on the blockchain 120. The system 100 may allocate an advertisement slot that allows advertisement purchases to target participants interested in cars. The system 100 may then receive an advertisement that targets participants that sell cars.”).
With respect to Claim 14:
All limitations as recited have been analyzed and rejected to claim 7. Claim 14 does not teach or define any new limitations beyond claim 7. Therefore it is rejected under the same rationale.

With respect to Claim 8:
Mercuri teaches:
The method of claim 1, wherein the one or more devices are part of the network of devices (Mercuri: ¶ [0124] “The blockchain object 108A, once it receives the message, may be executed by a node in a peer-to-peer network of nodes mining the blockchain 120 to arrive at a consensus. The node may execute the code 109 in the blockchain object 108A. The blockchain object 108A may change state from state A to state 8. The blockchain object 1088 may be deployed to the blockchain 120 in a new block and published to peers on the peer-to-peer network by the node.”).

With respect to Claim 11:
Mercuri teaches:
The system of claim 9, wherein the one or more processors, when providing the information, are configured to: provide the information to a user device to permit the user device to use the information for the one or more individuals (i.e. context schema indicates which entity is authorized to deploy ad) (Mercuri: ¶ [0076] “The identity service 192 or another component of the system 100 may determine whether the participant with a particular off-chain identity is authorized to deploy the blockchain object 108. For example, the system 100 may use context schema 196 to determine persona 171 of the participant, and the system 100 may determine whether the participant is allowed to deploy a blockchain object based on the persona 171 and/or role 172 of the participant.”).

With respect to Claim 15:
Mercuri teaches:
The system of claim 9, wherein the system is part of a network of devices that has access to a distributed ledger associated with the one or more smart contracts (i.e. smart contract or profile is provided to the distributed ledger or data broker via network of devices) (Mercuri: ¶ [0022] “For example, the system 100 may use a data broker that provides a repository of the event information from the internet. A data broker may provide information about a participant based on the participant's browsing profile. The system 100 may then generate an integrated profile that combines the off-chain and blockchain events. The system 100 may allow targeted advertising based on the generated profile.” Furthermore, as cited in ¶ [0030] “The system may utilize a context schema to provide context to the logic expressed in the blockchain object (e.g., smart contract) for example to generate an Application Programming Interface. The Application Programming Interface may allow interaction with the blockchain object through a webpage, mobile page or a bot and the like. In an example, the system may generate a user interface that allows a participant to interact with a blockchain object based on a context schema...In an example, an instance of the context schema may be saved as a configuration file. The configuration file may be specific to a blockchain object. The configuration file may be stored in the system and/or on the blockchain object.”).

With respect to Claim 18:
Mercuri does not explicitly disclose the non-transitory computer-readable medium of claim 16, wherein the one or more instructions further cause the one or more processors to: identify the one or more individuals based on determining that a threshold number of the preferences is compatible with the one or more parameters, wherein the threshold number of the preferences is the one or more of the preferences; generate the information based on identifying the one or more individuals.
However, Publicover further discloses:
identify the one or more individuals based on determining that a threshold number of the preferences is compatible with the one or more parameters, wherein the threshold number of the preferences is the one or more of the preferences (i.e. determining match content level corresponding to consumption preferences) (Publicover: ¶ [0157] “The Content selector 208 receives Content 206 and retrieves from the User Profile consumption preferences that indicate goods and services that the User prefers. The Content selector 208 performs a comparison between the retrieved consumption preferences and meta-data associated with the Content 206. The comparison yields a match level indicator that indicates a correlation (which may take a variety of known forms) between the Content and the consumption preferences. The match level indicator is then employed to determine whether to provide the Content to the User. For example, the User may have provided in their preference a threshold that must be exceeded by the match level indicator in order to be provided the Content.”); 
generate the information based on identifying the one or more individuals (Publicover: ¶ [0157] “The comparison yields a match level indicator that indicates a correlation (which may take a variety of known forms) between the Content and the consumption preferences. The match level indicator is then employed to determine whether to provide the Content to the User. For example, the User may have provided in their preference a threshold that must be exceeded by the match level indicator in order to be provided the Content. Alternatively, the User may choose to be presented with all Content, or Content that exceeds the threshold and be permitted to decide whether to experience the Content. The presentation to the User of the match level indicator (or Visualization) may be performed in accordance with the embodiments shown in FIGS. 17a, 17b, and 29.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Publicover’s identify the one or more individuals based on determining that a threshold number of the preferences is compatible with the parameters and generate the information based on identifying the one or more individuals to Mercuri’s method of providing information to a device associated with a request by providing parameters to cause smart contracts to output values indicating whether preferences are compatible (See claim 1).  One of ordinary skill in the art would have been motivated to do so in order “to create buying groups that influence the way goods and services are produced for them, and to maintain their privacy in the process” (Publicover: ¶ [0015]) and to allow “both Consumer and Marketer benefit and the system gains increased economic efficiencies” (Publicover: ¶ [0150]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited to further show the state of the art:
U.S. Patent 8,484,241 to Bouse for disclosing computer-implemented systems and methods are provided whereby Users can dynamically configure and control the use of their preferences for both types and modality of interactions with multiple Provisioners. These inventive systems and methods also enable Provisioners to gain access to User preferences to establish or affect interactions and transactions with Users. Advantageously, these inventive systems and methods provide User control of the receipt of content, matter/substance, experiences and interactions, to enable consolidating management of the User's "interaction profile" into a unified system, while increasing the quality and depth of the relationship between the User and the Provisioner, including but not limited to the creation of emotional/affinity ties to the Provisioner. Furthermore, multiple instances of User profile data can be shared amongst multiple Provisioners in a way that creates affinity between Users and Provisioners and improves User experience, while maintaining User anonymity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
August 13, 2021